


EMPLOYMENT AGREEMENT




AGREEMENT, dated this   29th day of June, 2012 (the “Agreement”), between Amtech
Systems, Inc., an Arizona corporation (the “Company”) with registered offices at
131 South Clark Drive, Tempe, Arizona, and Fokko Pentinga, born on February 25,
1955, residing at Braamweg 6, Arnhem 6821 JT, The Netherlands (the “Executive”),


W I T N E S S E T H:


WHEREAS, on December 15,2011, the Board of Directors of the Company elected the
Executive to the position of Chief Executive Officer, effective January 1, 2012;


NOW, THEREFORE, the Company and the Executive hereby enter into an employment
and compensation arrangement on the following terms and conditions:


1.Employment. Subject to the terms and conditions of this Agreement, the Company
agrees to employ the Executive as its Chief Executive Officer during the
Employment Period (as defined in Section 7) and Executive agrees to perform such
acts and duties and furnish such services to the Company and its Affiliates
consistent with such position as the Company's Board of Directors shall from
time to time direct. The Executive shall have general and active charge of the
business and affairs of the Company and, in such capacity, shall have
responsibility for the day-to-day operations of the Company, subject to the
authority and control of the Board of Directors of the Company. Executive has
been a Director of the Company since December 15, 2011. During the Employment
Period, the Company shall continue to take such actions as necessary to cause
the Executive's nomination as a member of the Board of Directors of the Company.
The Executive hereby accepts such employment and agrees to devote his full time
and best efforts to the duties provided herein, provided, that the Executive may
engage in other business activities which (i) involve no conflict of interest
with the interests of the Company     (subject to approval by the Board of
Directors, which approval shall not be unreasonably withheld) and (ii) do not
materially interfere with the performance by the Executive of his duties under
this Agreement.


2.Compensation. For services rendered to the Company during the term of this
Agreement, including services rendered as a Director of the Company or any of
its affiliates, the Company shall compensate the Executive with an initial
annual base salary of US$370,000, or € 284,310, which is the agreed upon
equivalent as of the date of December 15, 2011. Initially, 20% of the US dollar
amount will be paid monthly and reported as compensation in the United States,
which will be adjusted at least annually to reflect proportion of the Executives
work performed to be performed in the United States. The excess of the amount
thus allocated to the Executives work in the United States will be paid Euros in
thirteen equal installments, one each month and an additional one in May in
accordance with Dutch practice. Such base salary and allocation shall be
reviewed on an annual basis by the Compensation Committee of the Company's Board
of Directors (the “Compensation Committee”), with the base salary subject to
being increased but not decreased in the discretion of the Compensation
Committee. Salary payments shall be made to Executive at the end of each
calendar month, net of all statutory and contractually agreed deductions. Any
compensation, including incentive compensation, paid to the Executive by any
Affiliate of the Company shall be considered compensation paid by the Company
pursuant to this Agreement. For purposes of this Agreement, an “Affiliate” of
the Company means any entity directly or indirectly controlling, controlled by
or under common control with the Company. As used in this definition,
“controlling” (including, with its correlative meanings, “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of securities, partnership or other ownership interests, by contract
or otherwise).




--------------------------------------------------------------------------------






3.Incentive Compensation. The Executive shall also be entitled to annual cash
bonuses for each fiscal year during the Employment Period (“Incentive
Compensation”). The Executive's Incentive Compensation for each such fiscal year
shall be determined in accordance with an annual bonus plan adopted by the
Compensation Committee, which shall be no less favorable to the Executive than
the bonus plan metrics for fiscal 2012 adopted by the Compensation Committee on
December15, 2011. Any bonus due to Executive will be paid within 75 days after
the end of the Company's fiscal year.


4.Stock Options and Restricted Stock.


(a)Outstanding Options and Restricted Stock. All currently outstanding options
to purchase Common Stock of the Company and all restricted stock grants held by
Executive shall remain in full force and effect in accordance with the
provisions of Company's stock option and restricted stock plans and the
applicable Stock Option and Restricted Stock Agreements, as may be amended from
time to time.


(b)New Options and Restricted Stock. As further compensation, Executive shall be
issued an annual grant of stock options and restricted stock by and at the sole
discretion of the Compensation Committee within ninety (90) days after the end
of each fiscal year during the Employment Period. The amount of such grant and
the terms of vesting shall be as determined by the Compensation Committee. All
of the stock options granted to Executive shall be non-qualified stock options
within the meaning of the Internal Revenue Code of 1986, as amended (the
“Code”)The stock options shall be issued at the fair market value of the
Company's common stock as of the date of grant.


(c)Tax liability. Any and all tax liability and social security premiums due in
connection with the grant and/or exercise of stock options and/or the selling
and transferring of stock or stock options, shall be for the account of the
Executive. The Executive authorizes the Company and its Affiliates to deduct any
required taxes and/or social security premiums from the net payments made to the
Executive.




5.    Benefits. During the Employment Period, the Company shall provide or cause
to be provided to the Executive such employee benefits as are provided to other
employees of the Company in his country of domicile, but no less favorable than
those provided at the time of this agreement. In addition, the Executive is
eligible to participate in the Mayo Executive Health Plan and Company's group
life insurance on the same basis as other executives of the Company. The
Executive acknowledges that he/she is not a citizen of the United States of
America and is not entitled to any mandatory or voluntarily social welfare or
benefits provided under laws of the United States of America. Notwithstanding
the foregoing, the Company shall not have any obligation to provide benefits to
the Executive to the extent such benefits would be duplicative of benefits
provided to the Executive by any Affiliate of the Company, if any. For example,
the Company pays 50% of the private pension cost for Dutch employees, so the
Executive will not be eligible for a 401(k) plan match. During the Employment
Period, the Company may provide or cause to be provided to the Executive such
additional benefits as the Company may deem appropriate from time to time. The
Company shall also provide the Executive with a leased automobile at a cost of
not more than €29,500 per annum. Company shall each month withhold from
Executive's salary all payroll taxes relating to Executive's use of the car,
unless Executive submits a “no private use declaration” as provided in Section
13bis(12) of the Dutch Payroll Tax Act, 1964. Executive shall be under an
obligation to inform Company immediately if the tax authorities revoke the
declaration in question.


6.Vacation. The Executive shall be entitled to annual vacations in accordance
with the Company's vacation policies in effect from time to time for employees
in the Netherlands Paid leave shall




--------------------------------------------------------------------------------




be reduced on a pro-rata basis for mid-year terminations and when Executive
works part-time.


7.Term: Employment Period. The “Employment Period” shall commence on January 1,
2012 (the “Effective Date”) and shall continue for an indefinite period of time.


8.Termination.


(a)Either the Company or the Executive may terminate this Agreement and
Executive's employment, (i) with prior written notice of termination given in
accordance with Dutch statutory employment law, including observance of the
Dutch statutory notice period, (ii) by mutual agreement between the Company and
the Executive, or (iii) by court order.


(b)Without limiting the foregoing Section 8(a), (i) the Executive may terminate
his employment with the company at any time for Good Reason, or (ii) the Company
may terminate his employment at any time for Cause. “Good Reason” shall mean (i)
the Company's failure to elect or reelect, or to appoint or reappoint, Executive
to the office of Chief Executive Officer of the Company; (ii) material changes
by the Company in the Executive's function, duties or responsibilities
(including reporting responsibilities) of a scope less than that associated with
the position of Chief Executive Officer of the Company; (iii) Executive's base
salary is reduced by the Company below the highest base salary of Executive in
effect during the Employment Period; (iv) relocation of Executive's principal
place of employment to a place that is not within a radius of twenty (20) miles
of either the Executives primary residence or Vaassen, The Netherlands; (v)
failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company; (vi) material breach of this Agreement by
the Company, which breach is not cured within five (5) days after written notice
thereof is delivered to the Company; or (vii) the occurrence of a Change of
Control (as defined in Section 18). “Cause” shall mean (i) the Executive's
willful, repeated or negligent failure to perform his duties hereunder and to
comply with any reasonable or proper direction given by or on behalf of the
Company's Board of Directors and the continuation of such failure following
twenty (20) days written notice to such effect, (ii) the Executive being guilty
of serious misconduct on the Company's premises or elsewhere, whether during the
performance of his duties or not, which is reasonably likely to cause material
damage to the reputation of the Company or render it materially more difficult
for the Executive to satisfactorily continue to perform his duties and the
continuation or a second instance of such serious misconduct following twenty
(20) days written notice to such effect; (iii) the Executive being found guilty
in a criminal court of any offense of a nature which is reasonably likely to
materially adversely affect the reputation of the Company or to materially
prejudice its interests if the Executive were to continue to be employed by the
Company; (iv) the Executive's commission of any act of fraud or theft involving
the Company or its business, or any intentional tort against the Company; or (v)
the Executive's violation of any of the material terms, covenants,
representations or warranties contained in this Agreement and failure to correct
such violation within twenty (20) days after written notice by the Company.
Notwithstanding the foregoing, “Cause” shall only be deemed to exist if it is so
determined by a resolution duly adopted by the Board of Directors of the
Company, at a duly noticed meeting at which the Executive and his counsel are
first given the opportunity to address the Board with respect to such
determination.


For purposes of Section 409A of the Code, Company and Executive agree that
Executive will be treated as incurring a separation from service as of the date
that both parties reasonably expect that Executive's level of continuing service
to the Company will be reduced to a level that is 49 percent or less of
Executive's level of services for the twelve-month period preceding Executive's
separation from service. As of the Effective Date, Executive and Company believe
that a level of services of 20 hours per week for Executive will satisfy this
standard.




--------------------------------------------------------------------------------




(c)    “Disability” shall mean that the Executive, in the good faith
determination of the Board of Directors of the Company, based on the advice of a
qualified physician after a proper examination of the Executive, is unable,
without reasonable accommodation, to render services of the character
contemplated hereby and therefore becomes incapacitated as defined in Section
7:629 of the Dutch Civil Code. Termination resulting from Disability may only be
effected after meeting the requirements of Dutch statutory employment law
including giving proper written notice by the Company of its intention to
terminate the Executive's employment. Executive shall promptly comply with all
instructions and directions issued by or on behalf of Company with respect to
illness or incapacity.


(d)    “Termination Date” shall mean any of the following and which termination
is a “separation of service” within the meaning of Section 409A of the Code: (i)
if this Agreement is terminated on account of death, the date of death; (ii) if
this Agreement is terminated for Disability, the date established by the Company
in its notice given in accordance with Dutch statutory employment law pursuant
to Section 8(c) hereof; (iii) if this Agreement is terminated by the Company by
giving notice of termination pursuant to Section 8(a) hereof to the Executive,
the date on which the notice taking effect; or (iv) if the Agreement is
terminated by the Executive, the date the Executive ceases work..
Notwithstanding the foregoing, if within thirty (30) days after any notice of
termination is given, the party receiving such notice notifies the other party
that a dispute exists concerning the termination, the Termination Date shall be
the date finally determined to be the Termination Date, either by mutual written
agreement of the parties or by binding arbitration in the manner provided in
Section 23 hereof; provided that the Termination Date shall be extended by a
notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, the Company will
continue to pay the Executive his full compensation in effect when the notice
giving rise to the dispute was given and continue the Executive as a participant
in all compensation, benefit and insurance plans in which he was participating
when the notice giving rise to the dispute was given, until the dispute is
finally resolved. Amounts paid under this Section 8(d) shall be in addition to
all other amounts due under this Agreement and shall not be offset against or
reduce any amounts due under this Agreement; provided, however, that if the
arbitrator determines that any notice of dispute by the Executive was not given
in good faith or that the Executive did not pursue the resolution of such
dispute with reasonable diligence, the Executive shall repay the Company the
amount of compensation paid to the Executive pursuant to Section 8(d) from the
Termination Date which would have applied had such notice of dispute not been
given, plus interest thereon at the applicable federal rate provided for in
Section 1274(d) of the Code, or any successor provision thereof, for an
obligation with a term equal to the period from the date of payment to the date
of repayment pursuant to this Section 8(d). However, to the extent that the
Executive receives an award through arbitration that includes compensation for a
period that the dispute was pending, amounts paid pursuant to this Section 8(d)
shall offset the amounts awarded for such period.


9.Severance:


(a)In order to prevent discussions about the extent of the severance payment due
to loss of income or loss of pension after termination of the employment
agreement, parties agree to a severance payment as set out below, which
agreement is considered to be a settlement agreement as defined in article 7:900
of the Dutch Civil Code.


(b)If (i) the Company terminates the employment of the Executive against his
will and without Cause within the Employment Period or (ii) the Executive
terminates his employment for Good Reason within the Employment Period, the
Executive shall be entitled to receive salary, Incentive Compensation and
vacation accrued through the Termination Date, plus the following:






--------------------------------------------------------------------------------




(i)a cash lump sum in an amount equal to two years of Executive's base salary in
effect on the Termination Date, less the prorated amount of compensation (such a
salary etc.), if any, paid for the period from the effective date in the notice
of termination to the earliest termination date permitted under this Agreement
in accordance with Dutch statutory employment law;


(ii)a cash lump sum equal to the maximum amount of the Incentive Compensation
which Executive could earn for the fiscal year in which the Termination Date
occurs (the “Maximum Incentive Compensation”); and


(iii)full vesting of all outstanding stock options and restricted stock held by
Executive.


The Company shall make the termination payment required hereunder within thirty
(30) days of the Termination Date; provided, however, if such thirty (30) day
period begins in one calendar year and ends in another calendar year, the
Executive will not have the right to designate the calendar year of payment.




Notwithstanding the foregoing, the Company shall not be required to pay any
severance pay for any period following the Termination Date if the Executive
violates the provisions of Section 15, Section 16 or Section 17 of this
Agreement in any material respect, and fails to cure such violation within
thirty (30) days after written notice from the Company to the Executive
detailing such violation.


For purposes of Section 409A of the Code, Company and Executive agree that
Executive will be treated as incurring a separation from service as of the date
that both parties reasonably expect that Executive's level of continuing service
to the Company will be reduced to a level that is 49 percent or less of
Executive's level of services for the twelve-month period preceding Executive's
separation from service. As of the Effective Date, Executive and Company believe
that a level of services of 20 hours per week for Executive will satisfy this
standard.


(a)    If (i) the Executive voluntarily terminates his employment other than for
Good Reason, (ii) the Executive's employment is terminated due to death, or
(iii) the Executive is terminated by the Company for Cause, then the Executive
shall be entitled to receive his base salary and accrued vacation through the
Termination Date only, less the prorated amount of compensation, if any, paid by
the Company for the period from the effective date in the notice of termination
to the earliest termination date permitted under this Agreement in accordance
with Dutch statutory employment law. In the event of death or Disability the
Executive shall also be entitled to receive the Pro-Rated Incentive Compensation
and full vesting of all outstanding stock options and restricted stock held by
the Executive, subject to the same terms and conditions as provided in Section
9(b).


(b)    If Executive, becomes incapacitated as defined in Section 8 of this
Agreement or Section 7:629 of the Dutch Civil Code the Company shall pay
Executive the base salary and accrued vacation through the date of such
Disability and also continue to pay Executive 70% of the maximum daily social
wage (“maximum dagloon”) for a maximum period of 52 weeks from the first day of
incapacity. Following said 52-week period, Company shall pay Executive 70% of
the maximum daily social wage (“maximum dagloon”) for another maximum period of
52 weeks. For example, if the maximum daily social wage is equal to €4,000 per
month, the Company will pay Executive €2,800 per month for the period required
under the Duct Civil Code. This continued payment obligation, as imposed on
Company under Section 7:629(1) of the Dutch Civil Code, shall apply only if and
in so far as Company is not released from said obligation pursuant to the
provisions laid down in Sections 7:629(3) to (7) and (9) of the Dutch Civil
Code. Executive shall promptly comply with all instructions and directions
issued by or on behalf of Company with respect




--------------------------------------------------------------------------------




to illness or incapacity. Executive shall not be entitled to any payment in
excess of the statutory obligations under Section 7:629 of the Dutch Civil Code
if the incapacity is the result of Executive's own fault or negligence.


(c)The Executive acknowledges that, upon termination of his employment, he is
entitled to no other compensation, severance or other benefits other than those
specifically set forth in this Agreement or any applicable Stock Option
Agreement, or pursuant to any Applicable Benefit Plan.


(d)All payments to be made to the Executive to the extent such payments are
subject to Section 409A, upon a termination of employment may only be made upon
a “separation from service” (within the meaning of Section 409A) of the
Executive. For purposes of Section 409A, (i) each payment made under this
Agreement shall be treated as a separate payment; (ii) the Executive may not,
directly or indirectly, designate the calendar year of payment; and (iii) no
acceleration of the time and form of payment of any nonqualified deferred
compensation to the Executive or any portion thereof, shall be permitted.


(e)Notwithstanding anything contained in this Agreement to the contrary, if at
the time of the Executive's “separation from service” (as defined in Section
409A of the Code) the Executive is a “specified employee” (within the meaning of
Section 409A and the Company's specified employee identification policy) and if
any payment, reimbursement and/or in-kind benefit that constitutes nonqualified
deferred compensation (within the meaning of Section 409A) is deemed to be
triggered by the Executive's separation from service, then, to the extent one or
more exceptions to Section 409A are inapplicable (including, without limitation,
the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) relating to
separation pay due to an involuntary separation from service and its requirement
that installments must be paid no later than the last day of the second taxable
year following the taxable year in which such an employee incurs the involuntary
separation from service), all payments, reimbursements, and in-kind benefits
that constitute nonqualified deferred compensation (within the meaning of
Section 409A) to the Executive shall not be paid or provided to the Executive
during the six-month period following the Executive's separation from service,
and (i) such postponed payment and/or reimbursement/in-kind amounts shall be
paid to the Executive in a lump sum within thirty (30) days after the date that
is six (6) months following the Executive's separation from service; (ii) any
amounts payable to the Executive after the expiration of such six- (6-) month
period shall continue to be paid to the Executive in accordance with the terms
of this Agreement; and (iii) to the extent that any group hospitalization plan,
health care plan, dental care plan, life or other insurance or death benefit
plan, and any other present or future similar group executive benefit plan or
program or any lump sum cash out thereof is nonqualified deferred compensation
(within the meaning of Section 409A), the Executive shall pay for such benefits
from his Termination Date until the first day of the seventh month following the
month of the Executive's separation from service, at which time the Company
shall reimburse the Executive for such payments. If the Executive dies during
such six (6) month period and prior to the payment of such postponed amounts of
nonqualified deferred compensation, only the amount of nonqualified deferred
compensation equal to the number of whole months that the Executive lived shall
be paid in a lump sum to the Executive's estate or, if applicable, to the
Executive's designated beneficiary within thirty (30) days after the date of the
Executive's death.


10.Expenses; Reimbursements and In-Kind Benefits. The Company shall pay or
reimburse the Executive for all expenses normally reimbursed by Company,
reasonably incurred by him in furtherance of his duties hereunder and authorized
and approved by the Company in compliance with such rules relating thereto as
the Company may, from time to time, adopt and as may be required in order to
permit such payments as proper deductions to Company under the Code, and the
rules and regulations adopted pursuant thereto now or hereafter in effect.
Notwithstanding any other provision of the applicable plans and programs, all
reimbursements and in-kind




--------------------------------------------------------------------------------




benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A, including, where applicable, the
requirement that (i) the amount of expenses eligible for reimbursement and the
provision of benefits in kind during a calendar year shall not affect the
expenses eligible for reimbursement or the provision of in-kind benefits in any
other calendar year; (ii) the reimbursement for an eligible expense will be made
on or before the last day of the calendar year following the calendar year in
which the expense is incurred; (iii) the right to reimbursement or right to
in-kind benefit is not subject to liquidation or exchange for another benefit;
and (iv) each reimbursement payment or provision of in-kind benefit shall be one
of a series of separate payments (and each shall be construed as a separate
identified payment) for purposes of Section 409A of the Code.


11.Unless the tax authorities or any of the applicable tax rules require
otherwise, the amounts referred to in Section 10 shall be paid without payroll
tax deductions. Executive shall, on request, fully cooperate with all
investigations carried out, whether or not ordered by the tax authorities, into
the acceptability of the reimbursements and allowances concerned.


All payments referred to in Section 10 shall be disbursed with due observance of
the applicable tax legislation and net of all amounts which Company is required
to withhold. Should the tax inspector decide at any time that Company must
withhold, or ought to have withheld, payroll taxes from any of the payments
concerned, the amounts to be withheld will be deducted at Executive's expense.
As of the time of any such decision, the payments concerned will be reduced to
the level at which no taxes need be withheld. Company shall not be liable to
compensate Executive in any way for any financial loss incurred in this
connection.
12.Facilities and Services. The Executive will be furnished with office space,
secretarial and support staff and such other facilities and services as shall be
reasonably necessary for the performance of his duties under this Agreement.


13.Mitigation Not Required. In the event this Agreement is terminated, the
Executive shall not be required to mitigate amounts payable pursuant hereto by
seeking other employment or otherwise. The Executive's acceptance of any such
other employment shall not diminish or impair the amounts payable to the
Executive pursuant hereto.


14.Place of Performance. The Executive shall perform his duties primarily in
Vaassen and Arnhem in The Netherlands, or locations within a reasonable
proximity thereof, except for reasonable travel as the performance of the
Executive's duties may require, including periodic travel to the corporate
offices in Tempe, Arizona.


15.Insurance and Indemnity. During the Employment Period, if available at
reasonable costs, the Company shall maintain, at its expense, officers and
directors fiduciary liability insurance covering the Executive and all other
executive officers and directors in an amount of no less than $1,000,000. The
Company shall also indemnify the Executive, to the fullest extent permitted by
law, from any liability asserted against or incurred by the Executive by reason
of the fact that the Executive is or was an officer or director of the Company
or any affiliate or related party or is or was serving in any capacity at the
request of the Company for any other corporation, partnership, joint venture,
trust, employment benefit plan or other enterprise. This indemnity shall survive
termination of this Agreement.


16.Noncompetition.


(a)The Executive agrees that, except in accordance with his duties under this
Agreement on behalf of the Company, he will not during the term of this
Agreement:




--------------------------------------------------------------------------------






Participate in, be employed in any capacity by, serve as director, consultant,
agent or representative for, or have any interest, directly or indirectly, in
any enterprise which is engaged in the business of distributing, selling or
otherwise trading in products or services which are competitive to any products
or services distributed, sold or otherwise traded in by the Company or any of
its subsidiaries during the term of the Executive's employment with the Company,
or which are competitive to any products or services being actively developed,
with the bona fide intent to market same, by the Company or any of its
subsidiaries during the term of the Executive's employment with the Company;
In addition, the Executive agrees that for a period of two years after the end
of the term of this Agreement (unless the Company breaches this Agreement by
failing to pay to the Executive all sums due him under the terms hereof, in
which event the following provisions of this Section 15.A shall be
inapplicable), the Executive shall observe the covenants set forth in this
Section 15 and shall not own, either directly or indirectly or through or in
conjunction with one or more members of his or his spouse's family or through
any trust or other contractual arrangement, a greater than five percent (5%)
interest in, or otherwise control either directly or indirectly, any
partnership, corporation, or other entity which distributes, sells, or otherwise
trades in products which are competitive to any products or services being
developed, distributed, sold, or otherwise traded in by the Company or any of
its subsidiaries, during the term of this Agreement, or being actively developed
by the Company or any of its subsidiaries during the term of this Agreement with
the Company with a bona fide intent to market same. Executive further agrees,
for such two-year period following termination, to refrain from directly or
indirectly soliciting Company's vendors, customers or employees, except that the
Executive may solicit the Company's vendors or customers in connection with a
business that does not compete with the Company or any of its subsidiaries.
(b)The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 15 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this section 15 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.


17.    Assignment of Patents. Executive shall disclose fully to the Company any
and all discoveries and any and all ideas, concepts or inventions relating to
the Company's business as described in the Company's most recent Annual Report
on Form 10-K filed with the Securities and Exchange Commission) which he shall
conceive or make during his period of employment, or during the period of six
months after his employment shall terminate, which are in whole or in part the
result of his work with the Company. Such disclosure is to be made promptly
after each such discovery or conception, and each such discovery, idea, concept
or invention will become and remain the property of the Company, whether or not
patent applications are filed thereon. Upon request and at the expense of the
Company, the Executive shall make application through the patent solicitors of
the Company for letters patent of the United States and any and all other
countries at the discretion of the Company on such discoveries, ideas and
inventions, and to assign all such applications to the Company, or at its order,
forthwith, without additional payment by the Company during his period of
employment and for reasonable compensation for time actually spent by the
Executive at such work at the request of the Company after the termination of
the employment. Executive shall give the Company, its attorneys and solicitors,
all reasonable assistance in preparing and prosecuting such applications and, on
request of the Company, execute all papers and do all things that may be
reasonably necessary to protect the right of the Company and vest in it or its
assigns the discoveries, ideas or inventions, applications and letters patent
herein contemplated. Said cooperation shall also include all actions reasonably
necessary to aid the Company in the defense of its rights in the event of
litigation.




--------------------------------------------------------------------------------








18.Trade Secrets.


(a)In the course of the term of this Agreement, it is anticipated that the
Executive shall have access to secret or confidential technical and commercial
information, records, data, specifications, systems, methods, plans, policies,
inventions, material and other knowledge (“Confidential Material”) owned by the
Company and its subsidiaries. The Executive recognizes and acknowledges that
included within the Confidential Material are the Company's confidential
commercial information, technology, methods of manufacture, designs, and any
computer programs, source codes, object codes, executable codes and related
materials, all as they may exist from time to time, and that they are valuable
special and unique aspects of the Company's business. All such Confidential
material shall be and remain the property of the Company. Except as required by
his duties to the Company, the Executive shall not, directly or indirectly,
either during the term of his employment or at any time thereafter, disclose or
disseminate to anyone or make use of, for any purpose whatsoever, any
Confidential Material. Upon termination of his employment, the Executive shall
promptly deliver to the Company all Confidential Material (including all copies
thereof, whether prepared by the Executive or others) which are in the
possession or under the control of the Executive. The Executive shall not be
deemed to have breached this Section 17 if the Executive shall be specifically
compelled by lawful order of any judicial, legislative, or administrative
authority or body to disclose any Confidential Material or else face civil or
criminal penalty or sanction.


(b)The Executive hereby agrees that damages and any other remedy available at
law would be inadequate to redress or remedy any loss or damage suffered by the
Company upon any breach of the terms of this Section 17 by the Executive, and
the Executive therefore agrees that the Company, in addition to recovering on
any claim for damages or obtaining any other remedy available at law, also may
enforce the terms of this Section 17 by injunction or specific performance, and
may obtain any other appropriate remedy available in equity.




19.Provisions After Change of Control.


(a)In order to prevent discussions about the extent of the severance payment due
to loss of income or loss of pension after termination of the employment
agreement in the situation as described below, parties agree to a payment as set
out below, which agreement is considered to be a settlement agreement as defined
in article 7:900 of the Dutch Civil Code.


(b)In the event Executive's employment with the Company is terminated (other
than as a consequence of death or Disability) either (x) by the Company for any
reason other than for Cause during a Pending Change of Control (as hereinafter
defined) or within one year following the occurrence of a Change of Control, or
(y) by Executive for Good Reason within one year following the occurrence of a
Change of Control, then Executive shall be entitled to receive from the Company,
in lieu of the severance payment otherwise payable pursuant to Section 9(b), the
following:


(i)a cash lump sum equal to three years of Executive's base salary in effect on
the Termination Date, less the prorated amount of compensation (salary etc.), if
any, paid for the period from the effective date in the notice of termination to
the earliest termination date permitted under this Agreement in accordance with
Dutch statutory employment law;


(ii)the Maximum Incentive Compensation; and




--------------------------------------------------------------------------------






(iii)full vesting of all outstanding stock options and restricted stock held by
Executive.


The Company shall make the termination payments required hereunder within thirty
(30) days of the Termination Date; provided, however, if such thirty (30) day
period begins in one calendar year and ends in another calendar year, Executive
will not have the right to designate the calendar year of payment.
(c)For purposes of this Agreement, the term “Change of Control” shall mean:


(i)    The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Rule 13d-3 promulgated under the Exchange Act or
any successor provision) (any of the foregoing described in this Section 18
(b)(i) hereafter a “Person”) of 20% or more of either (a) the then outstanding
shares of Capital Stock of the Company (the “Outstanding Capital Stock”) or (b)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”), provided, however, that any acquisition by (x) the Company or any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries or (y) any Person that
is eligible, pursuant to Rule 13d-1 (b) under the Exchange Act, to file a
statement on Schedule 13G with respect to its beneficial ownership of Voting
Securities, whether or not such Person shall have filed a statement on Schedule
13G, unless such Person shall have filed a statement on Schedule 13D with
respect to beneficial ownership of 35% or more of the Voting Securities or (z)
any corporation with respect to which, following such acquisition, more than 60%
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Capital Stock and Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Capital Stock and Voting
Securities, as the case may be, shall not constitute a Change of Control; or


(ii)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to the date
hereof whose election or nomination for election by the Company's shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A, or any successor section,
promulgated under the Exchange Act); or


(iii)    Approval by the shareholders of the Company of a reorganization, merger
or consolidation (a “Business Combination”), in each case, with respect to which
all or substantially all holders of the Outstanding Capital Stock and Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from the Business Combination; or


(iv)    (a) a complete liquidation or dissolution of the Company or (b) a sale
or other disposition of all or substantially all of the assets of the Company
other than to a corporation with respect to




--------------------------------------------------------------------------------




which, following such sale or disposition, more than 60% of respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Capital Stock and Voting Securities
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of the Outstanding Capital Stock and Voting
Securities, as the case may be, immediately prior to such sale or disposition.


(v)    The first purchase under a tender offer or exchange offer for 20% or more
of the outstanding shares of stock (or securities convertible into stock) of the
Company, other than an offer by the Company or any of its subsidiaries or any
employee benefit plan sponsored by the Company or any of its subsidiaries.


(d)    For purposes of this Agreement, the term “Pending Change of Control”
shall mean the occurrence of one of the following events as the result of which
a Change in Control pursuant thereto is reasonably expected within ninety (90)
days after the date of determination as to whether there is a Pending Change in
Control: (i) the Company executes a letter of intent, term sheet or similar
instrument with respect to a transaction or series of transactions, the
consummation of which would result in a Change of Control; (ii) the Board
approves a transaction or series of transactions, the consummation of which
would result in a Change of Control; (iii) a Person makes a public announcement
of a tender offer for the Common Stock of the Company, the consummation of which
would result in a Change of Control; or (iv) a Person makes a public
announcement of, or makes a public filing with respect to, the intention of that
Person to seek to change the membership of the Board of Directors of the Company
in a manner that would result in a Change of Control. A Pending Change of
Control shall cease to exist upon a Change of Control.


20.Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered or certified mail,
return receipt requested to his residence in the case of the Executive, or to
its principal office in the case of the Company, or to such other addresses as
they may respectively designate in writing.


21.Entire Agreement; Waiver. This employment agreement constitutes the entire
agreement made between the parties and supersedes any and all previous
understandings and commitments agreed between the Executive and the Company or
any of its affiliates or corporate bodies, including the Executive's Change in
Control Severance Agreement and the preceding employment agreement of the
Executive with Tempress Holding B.V. or Tempress Group Holding B.V., and may not
be changed orally but only by an agreement in writing, signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought. Waiver of or failure to exercise any rights provided by this Agreement
in any respect shall not be deemed a waiver of any further or future rights.


22.Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company's business or properties. The Executive's rights hereunder
are personal to and shall not be transferable nor assignable by the Executive.


23.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.


24.Governing Law; Arbitration. Dutch statutory employment laws and regulations
will apply with regard to termination, restrictions regarding termination
resulting from Disability and to such other




--------------------------------------------------------------------------------




matters required by the Dutch statutory employment laws. In all other regards,
this Agreement shall be construed in accordance with and governed for all
purposes by the laws and public policy of the State of Arizona applicable to
contracts executed and to be wholly performed within such state. The Company and
Executive agree to make a good faith effort to settle any disputes by mutual
agreement. Any dispute or controversy arising out of or relating to this
Agreement not so resolved shall be settled by arbitration in accordance with the
rules of the American Arbitration Association and judgment upon the award may be
entered in any court having jurisdiction thereover. The arbitration shall be
held in Maricopa County or in such other place as the parties hereto may agree.


25.    Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, all such further acts, deeds,
assignments, transfers, conveyances, powers of




26.attorney and/or assurances as may be necessary or proper to carry out the
provisions or intent of this Agreement.


27.Severability. The parties agree that if any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.


28.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


IN WITNESS WHEREOF, AMTECH SYSTEMS, INC. has caused by instrument to be signed
by a duly authorized officer and the Executive has hereunto set his hand the day
and year first above written.




AMTECH SYSTEMS, INC.




By /s/Bradley C. Anderson                /s/Fokko Pentinga            
     Bradley C. Anderson                                             Fokko
Pentinga, Executive
 Executive Vice President and
         Chief Financial Officer


















  








--------------------------------------------------------------------------------
















